Exhibit 10.1

 

Protara Therapeutics, Inc.

 

Amended and Restated

Non-Employee Director Compensation Policy

 

Each member of the Board of Directors (the “Board”) who is not also serving as
an employee of or consultant to Protara Therapeutics, Inc. (the “Company”) or
any of its subsidiaries (each such member, an “Eligible Director”) will receive
the compensation described in this Amended and Restated Non-Employee Director
Compensation Policy for his or her Board service. An Eligible Director may
decline all or any portion of his or her compensation by giving notice to the
Company prior to the date cash may be paid or equity awards are to be granted,
as the case may be. This policy is effective as of July 23, 2020 (the “Effective
Date”) and may be amended at any time in the sole discretion of the Board or the
Compensation Committee of the Board. This policy supersedes any prior agreement
that provides for compensation terms as of the Effective Date.

 

Cash Compensation

 

The annual cash compensation amount set forth below is payable to Eligible
Directors in equal quarterly installments, payable in arrears on the last day of
each fiscal quarter in which the service occurred. If an Eligible Director joins
the Board or a committee of the Board at a time other than effective as of the
first day of a fiscal quarter, each annual retainer set forth below will be
pro-rated based on days served in the applicable fiscal year, with the pro-rated
amount paid for the first fiscal quarter in which the Eligible Director provides
the service and regular full quarterly payments thereafter. All annual cash fees
are vested upon payment.

 

For Eligible Directors who are serving on the Board as of the Effective Date the
annual cash compensation shall be deemed effective as of the later of (i)
October 1, 2019 or (ii) the date such member of the Board was appointed or
elected to the Board or to the board of directors of a wholly-owned subsidiary
of the Company.

 

1.Annual Board Service Retainer:

a.All Eligible Directors: $40,000

b.Chairman of the Board Service Retainer (in addition to Eligible Director
Service Retainer): $115,000

 

2.Annual Committee Chair Service Retainer:

a.Chairman of the Audit Committee: $15,000

b.Chairman of the Compensation Committee: $12,000

c.Chairman of the Nominating and Corporate Governance Committee: $9,000

d.Chairman of the Scientific Advisory Committee: $50,000

 

3.Annual Committee Member Service Retainer (not applicable to Committee Chairs):

a.Member of the Audit Committee: $7,500

b.Member of the Compensation Committee: $6,000

c.Member of the Nominating and Corporate Governance Committee: $5,000

d.Member of the Scientific Advisory Committee: $25,000

 



 

 

Equity Compensation

 

The equity compensation set forth below will be granted under the Company’s
Amended and Restated 2014 Equity Incentive Plan (as amended from time to time,
the “Plan”). All stock options granted under this policy will be nonstatutory
stock options, with an exercise price per share equal to 100% of the Market
Value (as defined in the Plan) of the underlying Common Stock on the date of
grant, and a term of ten years from the date of grant (subject to earlier
termination in connection with a termination of service as provided in the Plan,
provided that upon a termination of service other than for death, disability or
cause, the post-termination exercise period will be 12 months from the date of
termination).

 

1. Initial Grant: On the date of the Eligible Director’s initial election to the
Board, for each Eligible Director who is first elected to the Board following
the Effective Date (or, if such date is not a market trading day, the first
market trading day thereafter), the Eligible Director will be automatically, and
without further action by the Board or Compensation Committee of the Board,
granted a stock option for 18,000 shares (the “Initial Grant”). The shares
subject to each Initial Grant will vest in equal monthly installments over a
three year period such that the option is fully vested on the third anniversary
of the date of grant, subject to the Eligible Director’s continuous service as a
member of the Board through each such vesting date and will vest in full upon a
Change of Control (as defined in the Plan).

 

2. Annual Grant: On the date of each Company annual stockholder meeting held on
or after the Effective Date, for each Eligible Director who continues to serve
as a non-employee member of the Board (or who is first elected to the Board at
such annual stockholder meeting), the Eligible Director will be automatically,
and without further action by the Board or Compensation Committee of the Board,
granted a stock option for 9,000 shares (the “Annual Grant”). In addition, each
Eligible Director who is first elected to the Board following the Effective Date
and other than at an annual stockholder meeting will be automatically, and
without further action by the Board or Compensation Committee of the Board,
granted an Annual Grant, pro-rated for the number of months remaining until the
next annual stockholder meeting. The shares subject to the Annual Grant will
vest in equal monthly installments over the 12 months following the date of
grant, provided that the Annual Grant will, in any case, be fully vested on the
date of the Company’s next annual stockholder meeting, subject to the Eligible
Director’s continuous service as a member of the Board through such vesting date
and will vest in full upon a Change of Control.

 

 

 



 

 